UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-169346 KINETIC RESOURCES CORP. (Exact name of registrant as specified in its charter) Nevada 27-2089124 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Josefa Ortiz de Dominguez, #52, Bucerias, Nayarit, Mexico (Address of principal executive offices) (Zip Code) Registrant’s telephone number: 775-636-6-329-298-3649 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 3,550,000 as of August 26, 2011. ii TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 2. Properties 2 Item 3. Legal Proceedings 3 Item 4. (Removed and Reserved) 3 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 26 Item 9A(T). Controls and Procedures 26 Item 9B. Other Information 27 PART III Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accountant Fees and Services 31 PART IV Item 15. Exhibits, Financial Statement Schedules 32 iii PART I Item 1. Business Company Overview We are an exploration stage company that intends to engage in the exploration of mineral properties. On July 28, 2010, our wholly owned subsidiary,KRC Exploration LLC, a Nevada limited liability company, (“KRC”)entered into a Property Option Agreement (the “Property Option Agreement”) with American Mining Corporation of Osburn, Idaho (“American”) to acquire an option to purchase a 100% interest in the Young America Mine group of Mineral Claims (the “YAM Claims”).Although we hold an option to the mineral exploration rights relating to the four mineral claims in the YAM Claims group, we do not own any real property interest in the YAM Claims or any other property. The YAM Claims do not possess known mineral reserves.Exploration of it is required before a final determination as to its viability can be made.We do not currently possess sufficient funds to complete our exploration program of the YAM Claims.We will seek to fund the Phase I exploration program for the YAM Claims by obtaining capital from management and significant shareholders sufficient to fund the exploration in the ongoing operational expenses and seeking equity and/or debt financing. However we cannot provide any assurances that we will be successful in accomplishing any of these plans Our Business Mineral exploration is essentially a research activity that does not produce a product. Successful exploration often results in increased project value that can be realized through the optioning or selling of the claimed site to larger companies. As such, we intend to acquire properties which we believe have potential to host economic concentrations of minerals. These acquisitions have and may take the form of unpatented mining claims on federal land, or leasing claims, or private property owned by others. An unpatented mining claim is an interest that can be acquired to the mineral rights on open lands of the federally owned public domain. Claims are staked in accordance with the Mining Law of 1872, recorded with the federal government pursuant to laws and regulations established by the Bureau of Land Management (the Federal agency that administers America’s public lands), and grant the holder of the claim a possessory interest in the mineral rights, subject to the paramount title of the United States. We plan to perform basic geological work to identify specific drill targets on the properties, and then collect subsurface samples by drilling to confirm the presence of mineralization (the presence of economic minerals in a specific area or geological formation). We may enter into joint venture agreements with other companies to fund further exploration work. By such prospects, we mean properties that may have been previously identified by third parties, including prior owners such as exploration companies, as mineral prospects with potential for economic mineralization. Often these properties have been sampled, mapped and sometimes drilled, usually with indefinite results. Accordingly, such acquired projects will either have some prior exploration history or will have strong similarity to a recognized geologic ore deposit model. Geographic emphasis will be placed on the western United States. The focus of our activity will be to acquire properties that we believe to be undervalued; including those that we believe to hold previously unrecognized mineral potential. 1 Our strategy with properties deemed to be of higher risk or those that would require very large exploration expenditures is to present them to larger companies for joint venture. Our joint venture strategy is intended to maximize the abilities and skills of the management group, conserve capital, and provide superior leverage for investors. If we present a property to a major company and they are not interested, we will continue to seek an interested partner. Item 2. Properties YAM Claims - Washington State, Stevens County The Young American Claim Group is approximately 80 acres of lode claims 100% owned by American Mining Corporation, Inc. The property is located in northwestern Stevens County, north central Washington.Young America is 4 en bloc unpatented claims originally located in 1886 and is within the Bossburg Mining District.In February 2008 American Mining Corporation, Inc., (AMC) of Osburn, Idaho staked the four original unpatented claims that are located on Bureau of Land Management managed land. The four claims are in a portion of the SW ¼ of Section 28, and NW ¼ of Section 33, both Township 38N Range 38E, Willamette Meridian, Stevens County, Washington about 15 miles of paved highway north of Kettle Falls, Washington. Access from the highway is about ½ mile via a 2WD gravel road that crosses private property. 2 Property Topology Item 3. Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4. (Removed and Reserved) 3 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “KTNC”. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending June 30, 2011 Quarter Ended High $ Low $ June 30, 2011 N/A N/A March 31, 2011 N/A N/A December 31, 2010 N/A N/A September 30, 2010 N/A N/A Fiscal Year Ending June 30, 2010 Quarter Ended High $ Low $ June 30, 2010 N/A N/A March 31, 2010 N/A N/A December 31, 2009 N/A N/A September 30, 2009 N/A N/A Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. 4 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of August 26, 2011, we had 3,550,000 shares of our common stock issued and outstanding, held by forty-two (42) shareholders of record. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Item 6. Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. 5 Plan of Operation We are an exploration stage company that intends to engage in the exploration of mineral properties. On July 28, 2010, our wholly owned subsidiary,KRC Exploration LLC, a Nevada limited liability company, (“KRC”)entered into a Property Option Agreement (the “Property Option Agreement”) with American Mining Corporation of Osburn, Idaho (“American”) to acquire an option to purchase a 100% interest in the Young America Mine group of Mineral Claims (the “YAM Claims”).Although we hold an option to the mineral exploration rights relating to the four mineral claims in the YAM Claims group, we do not own any real property interest in the YAM Claims or any other property. The YAM Claims do not possess known mineral reserves.Exploration of it is required before a final determination as to its viability can be made.We do not currently possess sufficient funds to complete our exploration program of the YAM Claims.We will seek to fund the Phase I exploration program for the YAM Claims by obtaining capital from management and significant shareholders sufficient to fund the exploration in the ongoing operational expenses and seeking equity and/or debt financing. However we cannot provide any assurances that we will be successful in accomplishing any of these plans. YAM Claims The YAM claims consist of 4 en bloc unpatented lode claims totaling 80 acres.Each claim is approximately 1500 feet by 600 feet. Location and Means of Access to YAM Claims The mine is located on BLM-managed land on SR 25 about 2000 feet northeast of and 400 feet above the ghost town ofBossburg, Wash., a small settlement on the east bank of Lake Roosevelt. Bossburg is situated about 15 miles north of Kettle Falls and about 20 miles south of Northport. A two-wheel-drive gravel road, crossing private property, leads directly to the No. 1 adit. The mill ruins are located on private property below and adjacent to the west shoulder of SR 25 directly west of the mine. Power and rail facilities are available immediately adjacent to the mine.Supplies and services would be obtained from Northport or from Spokane. Title to YAM Claims The YAM Claims are 4 adjoining unpatented claims originally located in 1886. In 2008 American staked the four original unpatented claims that are located on BLM managed land.At present, the claims are beneficially owned by American. The YAM Claims are on BLM managed land. The annual claim payments for Bureau of Land Management managed land are $140. American is responsible for making these payments. Previous Operations and Work Completed on the YAM Claims. We have not performed any work on the property. American has not performed any recent work on the property and there has been no known recent exploration on the property.There has been past exploration on the property, including work by American over 50 years ago. Present Condition of YAM Claims. At present, the property does not have any plant, buildings, equipmentor mining assets.The condition of the workings is unknown and may not be safe for entry. 6 Proposed and Current State of Exploration and Development on the Southern Beardmore Claims. There is not currently any exploration on the property.We retained Mr. Barry Price, Master of Science in Geology and Professional Geoscientist to conduct a study and produce a report on the exploration potential of the property.He had the following recommendation: · Phase I o Phase I of the recommended geological program will cost a total of approximately $17,000. Phase I consists of on-site surface reconnaissance, mapping, surface sampling, and geochemical analyses.If we are able to secure additional capital, we would like to initiate this phase prior to the end of the 2011 calendar year. · Phase II o Phase II would entail underground examination, further sampling and geochemical analyses based on the outcome of the Phase I exploration program.The Phase II program will cost approximately $35,000.If we are able to secure additional capital, then we would like to commence this phase two years after Phase I is initiated. · Phase III o The budget for Phase III of our exploration program is tentative in nature as the actual exploration program to be undertaken will depend upon the outcomes of the Phase I and Phase II exploration programs. Phase III of our exploration program, if undertaken, may commence one year after Phase II is initiated, and will consist of diamond drilling and drill core sampling of approximately 3,000 feet of drilling at several locations on the YAM mineral claims. It is currently estimated that Phase III will cost approximately $135,000. The cumulative cost of the phases of this program is $185,000, which would be expended as follows: Phase I DESCRIPTION DETAILS COST US$ Geological InspectionGPS survey claims, workings 4 man days @ $750/day $ Helper 4 man days $ Food and accommodation Vehicle costs 4 days $ Acquire old reports and data, topographic maps $ Sample assays $ Preparation of Base Maps and reports, additional claim staking if required $ Subtotal $ Contingency $ TOTAL EXPENSES $ 7 PhaseII Phase II of exploration would be contingent on favorable results in the initial phase. DESCRIPTION DETAILS COST US$ Geological supervision and underground examination $ IP survey and/or Gravity survey $ Subtotal $ Contingency $ TOTAL EXPENSES $ Phase III Phase three, diamond drilling;contingent on results from the initial phases would logically be diamond drilling, estimated at 1000 meters costing $135/meter (all inclusive of Geological supervision and sample assays), total $135,000 While we have not yet commenced the field work phase of our initial exploration program, we intend to proceed with the initial exploratory work as recommended.We would like to commence the field work of Phase I by the end of the 2011 calendar year.Upon our review of the results, we will assess whether the results are sufficiently positive to warrant additional phases of the exploration program.We will make the decision to proceed with any further programs based upon our consulting geologist’s review of the results and recommendations.If we do decide to proceed with Phase II, then in order to complete significant additional exploration beyond the currently planned Phase I we will need to raise additional capital. No Known Presence of Reserves on the YAM Claims. The proposed program is exploratory in nature and there are no known reserves on the property. Rock Formations and Mineralization of Existing or Potential Economic Significance on the YAM Claims. All development at the Young America mine was in the lower unit of the Middle Cambrian Metaline Limestone, a dense, fine-grained, bluish-gray dolomitic limestone that strikes N20°E and dips 12–20°E.In the immediate vicinity of the mine, the host rock is highly brecciated and silicified. Production came from two relatively flat-lying mineralized zones parallel to each other but separated by about 30 feet in elevation. These two zones transgressed bedding planes and have been mined up-dip about 60 feet in elevation to a point 240 feet distant from adits in the cliff face where a post-ore, calcite-rich shear zone was encountered. The ore lenses range in thickness from a few inches to 6 feet. Primary sulphide minerals consist of an intimate mixture of sphalerite, argentiferous galena, and pyrargyrite. In addition, the upper ore horizon carried a significant concentration of geocronite, a lead–antimony mineral. Some tetrahedrite and chalcopyrite inclusions appeared in the galena. Prior reports indicated that a sample of primary sulphides from the upper mineralized zone contained 1000 ppm tin, probably from the mineral stannite. Prior reports also identified the presence of stibiconite, a hydrated antimony oxide. In addition to identifying stibiconite var. schulzite, prior reports have identified microscopic inclusions of cobaltite in euhedral grains of pyrite. The carbonates of lead and zinc, cerussite and smithsonite, were mined from a narrow high-grade zone of oxidation prior to 1905. Although hand-picked specimens are reported in anecdotal accounts as containing bonanza-type assays of lead, zinc, and silver, a 350-pound sample taken by the USBM from the cliff stope is probably the best representation of the kinds of values contained in the sulphide vein material:Prior reports discuss a 350 pound sample taken by the USBM from the cliff stope is probably typical of the main sulphide vein material. 8 Zn Pb Cu Fe Sb Ag Au. % 10.6 opt .011 opt The gangue minerals are pyrite, quartz, calcite, and siderite. The primary mineralization shows some characteristics of a replacement-type deposit and some characteristics of open-space filling as indicated by observations made by different investigators. It is possible that both processes have taken place at separate times on one or more occasions. On the basis of thin-section studies, prior reports postulated eight different stages of mineralization at the Young America, beginning with pre-ore fracturing, followed by deposition of sulphides, quartz, calcite, and siderite in different episodes, and ending with post-mineral movement on the calcite-rich shear zone described above. Results of Operations for the Year Ended June 30, 2011, from Inception (March 4, 2010) to June 30, 2010 and the period from Inception (March 4, 2010) to June 30, 2011 We have had no revenue for the year ended June 30, 2011, from Inception (March 4, 2010) to June 30, 2010, and during the period from Inception(March 4, 2010) through June 30, 2011. Our operating expenses for the year ended June 30, 2011, from Inception (March 4, 2010) to June 30, 2010 and for the period from Inception(March 4, 2010) through June 30, 2011, were $67,390, $7,077 and $74,467, respectively. The primary expenses for the year ended June 30, 2011 were legal fees of $32,411, audit and accounting fees of $17,370 and office expenses of $6,100. The primary expense for the period from Inception (March 4, 2010) to June 30, 2010 were legal fees of $5,999.The primary expenses for the period from Inception(March 4, 2010) through June 30, 2011 were legal fees of $38,410, audit and accounting fees of $17,370 and office expenses of $6,606. We recorded a net loss of $68,721 for the year ended June 30, 2011, $7,077 from Inception (March 4, 2010) to June 30, 2010 and $75,798 from Inception(March 4, 2010) through June 30, 2011. Liquidity and Capital Resources As of June 30, 2011, we had total current assets of $5,958. Our total current liabilities as of June 30, 2011 were $2,612.We had a working capital surplus of $3,346 as of June 30, 2011. Operating activities used $71,855 in net cash from Inception(March 4, 2010) through June 30, 2011. Our net loss of $75,798 from Inception(March 4, 2010) through June 30, 2011 was the primary negative component of our operating cash flow. Financing activities generated net cash of $77,813 during this same period consisting of $50,000 of proceeds from related parties payables and $27,813 in proceeds from the issuance of common stock. Off Balance Sheet Arrangements As of June 30, 2011, there were no off balance sheet arrangements. Going Concern We have yet to achieve profitable operations, have accumulated losses of $75,798 since our inception and expect to incur further losses in the development of its business, all of which casts substantial doubt about our ability to continue as a going concern.Our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing from shareholders or other sources to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that we will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available or on acceptable terms, if at all. 9 Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. At this time, management does not believe that any of our accounting policies fit this definition. Item 7A. Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. 10 Item 8. Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of June 30, 2011 and 2010; F-3 Statements of Operations for the year ended June 30, 2011, from Inception (March 4, 2010) to June 30, 2010 and from Inception (March 4, 2010) to June 30, 2011; F-4 Statement of Stockholders’ Equity from Inception (March 4, 2010) to June 30, 2011; F-5 Statements of Cash Flows for the year ended June 30, 2011, from Inception (March 4, 2010) to June 30, 2010 and from Inception (March 4, 2010) to June 30, 2011; F-6 Notes to Financial Statements 11 KINETIC RESOURCES CORP. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Stated in US Dollars) 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Kinetic Resources Corp. We have audited the accompanying balance sheets of Kinetic Resources Corp. (An Exploration Stage Company) as of June 30, 2011 and 2010 and the related statements of operations, stockholder’s equity (deficit) and cash flows for the year ended June 30, 2011, from inception (March 4, 2010) through June 30, 2010, and for the period from inception (March 4, 2010) through June 30, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Kinetic Resources Corp. (An Exploration Stage Company) as of June 30, 2011 and 2010 and the results of its operations and cash flows for the year ended June 30, 2011, from inception (March 4, 2010) through June 30, 2010, and for the period from inception (March 4, 2010) through June 30, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ De Joya Griffith & Company, LLC Henderson, Nevada August 19, 2011 2580 Anthem Village Dr., Henderson, NV89052 Telephone (702) 563-1600 ●Facsimile (702) 920-8049 F-1 13 KINETIC RESOURCES CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) June 30, ASSET Current Cash $ $ Total current assets $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Accounts payable $ $ Due to related party – Note 4 - Total current liabilities Long term liabilities Accrued interest - Notes payable, related party – Note 4 - Total long term liabilities - Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.001 par value 10,000,000 shares authorized, none outstanding - - Common stock, $0.001 par value – Notes 4 and 5 90,000,000 shares authorized 3,550,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the exploration stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ SEE ACCOMPANYING NOTES. F-2 14 KINETIC RESOURCES CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Stated in US Dollars) From From inception inception (March 4 (March 4 Year Ended 2010) to 2010) to June 30 June 30, June 30, Expenses Audit and accounting fees $ $ - $ Bank charges 65 Foreign exchange gain ) 7 (3
